Citation Nr: 1108972	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1987 to July 1991, and he served in the National Guard from November 1991 through June 1994.  He had service in Southwest Asia, where his awards and decorations included the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a neck condition and for headaches.  In October 2007, the Veteran was found to be incompetent, and a custodian was appointed.  The custodian is the appellant in this case.  In April 2009, the appellant failed to report for a Travel Board hearing.  In December 2009, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  As explained below, the Board is not satisfied that there has been substantial compliance with the remand directives set out in December 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, although further delay is regrettable, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, the Board finds that the remand directives as set out in the December 2009 remand have not been fully complied with and another remand is necessary.  Stegall v. West, supra.

In December 2009, the Board indicated that in his substantive appeal, received in January 2007, the Veteran raised contentions to the effect that his neck disability and headaches were due to undiagnosed illness sustained during his participation in the Persian Gulf War.  The Board noted that while the RO stated that those contentions were interrelated with the issues currently on appeal, the RO did not render a decision as to whether the Veteran's neck disability and headaches were, in fact, due to undiagnosed illness sustained during the Persian Gulf War.  Because his contentions in this regard are inextricably intertwined with the issues of entitlement to service connection for neck disability and headaches, the Board found that they must be resolved prior to further appellate action.  To that end, the Board directed that the RO, in readjudicating the issues of entitlement to service connection for neck disability and for headaches, must specifically address the Veteran's contentions that those disabilities are associated with undiagnosed illness sustained as a result of his participation in the Persian Gulf War.  The record reflects, however, that in a supplemental statement of the case (SSOC) dated in October 2010, the RO readjudicated the issues on appeal, but did not consider this additional theory of entitlement - as to whether any neck disability and/or headaches were associated with undiagnosed illness sustained as a result of his participation in the Persian Gulf War.  Thus, remand is required in order for the RO to comply.  

The Board also notes that in the December 2009 remand, the Board directed that the RO schedule the Veteran for an orthopedic examination and for a neurologic examination.  The record reflects that the AMC sent a request to the Louisville VAMC to schedule the Veteran for those VA examinations; however, such examinations were canceled after the Veteran failed to report.  A note dated in February 2010 shows that the AMC contacted the VAMC to determine if there were notes or phone calls in the system regarding this matter and that the AMC was advised that there was nothing left by the Veteran.  Although the Veteran's representative contended that he was "unable to attend", and that there was no evidence of any attempts to reschedule these examinations, the Board finds that additional VA examinations need not be scheduled as there is no indication that the Veteran, or his custodian, or his representative have provided good cause, or even any explanation as to why he failed to report or why he was unable to report for the scheduled VA examinations. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal and specifically address the Veteran's contentions that his neck and headache disabilities are associated with undiagnosed illness sustained as a result of his participation in the Persian Gulf War.  If any benefit on appeal remains denied, an SSOC should be issued, to include all the pertinent law and regulations.  The Veteran, his custodian, and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

